DETAILED ACTION
1.	Applicant's amendment filed on October 6, 2021 has been entered.  Claims 1-59 are pending.  Claims 1-28 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Argument
3.	Applicant’s arguments filed October 6, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 29-59 are allowed for the reasons argued by Applicants on pages 7-10 of Remarks, filed October 6, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Smeets; Ben (US 8880898 B2) discloses a method of maintaining a version counter indicative of a version of memory content stored in a processing device. The method comprises selectively operating the device in a first or second mode. Access to the first mode is limited to authorized users and controlled separately from access to the second mode. In the first mode at least an initial integrity protection value is generated for cryptographically protecting an initial counter value of said version counter during operation of the processing device in the second mode; wherein the initial counter value is selected from a sequence of counter values, and the initial integrity protection value is stored as a current integrity protection value in a storage medium. In the second mode, a current counter value is incremented to a subsequent counter value; wherein incrementing includes removing the current integrity protection value from said storage medium.
The prior art of record Darringer; Philip (US 8880027 B1) discloses a method is performed by a computing device. The method includes, (a) at the computing device, wirelessly receiving an authentication code from an authentication card via near-field communications (NFC), (b) providing the authentication code received wirelessly via 
The prior art of record Fein; Michael et al. (US 20130215467 A1) discloses aspects of the disclosure provide systems, methods, and apparatuses for leveraging near field communications (NFC) in conjunction with printer devices. Examples of the disclosure provide for novel methods of interfacing with printers configured to use near field communications using NFC enabled readers and output media. Examples include using a smart phone to access data stored on an NFC tag associated with the printer. The data provided by the NFC tag may include printer status information, printer configuration information, network information, or other data relating to operation and maintenance of the printer. The printer may also encode the NFC tag dynamically, including encoding data to NFC tags included on print media. The printer may encode an NFC tag associated with media with a variety of information in support of various use cases.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Smeets; Ben (US 8880898 B2), in view of Darringer; Philip (US 8880027 B1), further in view of Fein; Michael et al. (US 20130215467 A1), do not disclose these specific limitations of memory storing a unique value that is substantially unique to the device and a counter value; memory configured for storing first data; program code that invokes a cryptographic engine to generate a unique authentication code using the unique value and the counter value; and program code that generates a NFC Data Exchange Format (NDEF) message comprising the first data and the unique authentication code, but not the counter value (emphasis added), as set forth in claim 29, similar to claims 49 and 59.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Smeets; Ben (US 8880898 B2), in view of Darringer; Philip (US 8880027 B1), further in view of Fein; Michael et al. (US 20130215467 A1), do not disclose these specific limitations of memory storing a seed comprising a unique value that is substantially unique to the device and a counter value, wherein the seed has been communicated with an authentication service; program code that invokes a cryptographic engine to generate a unique authentication code using the unique identifier and the counter value; program code that generates a NFC Data Exchange Format (NDEF) message comprising the first data and the unique authentication code; and at least one of hardware or program code for updating the counter value (emphasis added), as set forth in claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on September 1, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        October 14, 2021